OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison Avenue New York, New York (Address of principal executive offices) (Zip code) Andrea Baumann Lustig Stralem & Company Incorporated645 Madison AvenueNew York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 888-8123 Date of fiscal year end:October 31, 2013 Date of reporting period: October 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. STRALEM EQUITY FUND LETTER TO SHAREHOLDERS December 2013 Dear Shareholder, Each year following the close of Stralem Equity Fund’s (the “Fund”) fiscal year on October 31st, we report to you on the Fund’s results and our current investment outlook. Performance has lagged the benchmark, the S&P 500 Index (hereafter referred to as the “Index” or “Benchmark”), this year. The Fund’s net assets have grown from $350.0 million on October 31, 2012 to $372.7 million as of the close of this fiscal year, October 31, 2013. Performance AVERAGE ANNUAL TOTAL RETURNS BEFORE TAXES AND AFTER FEES AND EXPENSES Periods Ended 10/31/13 1 YR 5 YRS 10 YRS Since Inception* Stralem Equity Fund-Institutional Class 22.97% 12.39% 7.96% 4.88% S&P 500 Index 27.18% 15.17% 7.46% 3.31% Stralem Equity Fund-Adviser Class 22.66% N/A N/A 11.90% S&P 500 Index 27.18% N/A N/A 15.10% CUMULATIVE TOTAL RETURNS BEFORE TAXES AND AFTER FEES AND EXPENSES Periods Ended 10/31/13 1 YR 5 YRS 10 YRS Since Inception* Stralem Equity Fund-Institutional Class 22.97% 79.32% 115.18% 92.94% S&P 500 Index 27.18% 102.61% 105.29% 56.68% Stralem Equity Fund-Adviser Class 22.66% N/A N/A 56.18% S&P 500 Index 27.18% N/A N/A 74.64% * Inception for the Institutional Class shares was January 18, 2000. Inception for the Adviser Class shares was November 13, 2009. PERFORMANCE NOTES: Stralem Equity Fund is advised by Stralem & Company Incorporated, an independent, SEC registered investment adviser established in 1966. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end or to receive a prospectus, please call (866) 822-9555 toll free or visit the Fund’s website at www.stralemfund.com. Performance results for the Fund are stated after investment advisory fees and expenses (net) but do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The Fund can suffer losses as well as gains. Performance results are calculated on a total return basis, which includes all income from dividends and interest and realized and unrealized gains or losses. Assuming dividends are reinvested, the growth in dollars of an investment in a period can be computed using these rates of return. The S&P 500 Index is widely used as a barometer of U.S. stock market performance. The S&P 500 Index is the Standard & Poor’s Composite Index of 500 Stocks, a widely recognized, unmanaged index of common stock prices. It is shown with dividends included and reflects no deduction for fees, expenses or taxes. 1 For the year ended October 31, 2013, the Fund’s Institutional Class shares (STEFX) returned 22.97% before taxes and after fees and expenses, as compared to the return of 27.18% for the S&P 500 Index (the “Index”) as shown in the table above. While returns were strong on an absolute basis providing very good upside capture, fiscal 2013 Fund performance lagged the Benchmark. Over the past year, the U.S. Large Cap Equity StrategyTM (“LCES”) maintained a significant allocation to capital preservation with approximately 35% of the portfolio allocated to Down Market stocks. With hardly any declines in the Index over the course of the entire fiscal year, this Down Market allocation proved a drag on relative performance. Over 5 years, the Fund’s Institutional Class shares (STEFX) achieved an average annual total return of 12.39% (after fees and expenses) vs. an average annual total return of 15.17% for the Index (no fees or expenses). Over 10 years the Fund’s Institutional Class shares (STEFX) achieved an average annual total return of 7.96% (after fees and expenses) vs. an average annual total return of 7.46% for the Index (no fees or expenses). Since its inception on January 18, 2000, the Fund’s Institutional Class shares achieved an average annual total return of 4.88% (after fees and expenses) vs. an average annual total return of 3.31% for the Index (no fees or expenses). On November 13, 2009, the Fund launched an Adviser Class shares (STRAX) which invests in the same portfolio as the Institutional Class but is available through additional selling platforms and charges a 0.25% Rule 12b-1 fee. For the year ended October 31, 2013, the Fund’s Adviser Class shares returned 22.66% before taxes and after fees and expenses, as compared to the return of 27.18% for the Index as shown in the table above. For the 10 year period ended October 31, 2013, a $250,000 investment in the Fund’s Institutional Class shares would have grown (after fees and expenses) to $537,949 outperforming a $250,000 investment in the Index which would have grown (excluding fees and expenses) to $513,224. Stralem Equity Fund-Institutional Class shares vs. S&P 500 Index October 31, 2003 – October 31, 2013 The line graph above represents the performance of Institutional Class shares only, which will vary from the performance of Adviser Class shares to the extent the classes do not have the same expenses or inception dates. 2 Portfolio Review Stralem & Company Incorporated (“Stralem”), as investment manager of Stralem Equity Fund, uses the same investment strategy for all client portfolios it manages in the U.S. Large Cap Equity StrategyTM (“LCES”), including the Fund. Stralem views its strong investment performance over four decades as the result of its strict adherence to a disciplined and market-conscious investment philosophy that is time tested, fundamentally driven and quantitatively enhanced. The objective of Stralem’s LCES is to provide growth and capital preservation in one long-only portfolio. Stralem seeks to build long term capital by delivering excess returns over the Index with reduced risk and reduced volatility. We add value through purchasing a set of what we believe to be fundamentally solid growth companies (Up Market Sector) along with those that deliver strong cash flows (Down Market Sector) and adjusting the balance between these two groups as we move through the market cycle. The investment philosophy of Stralem’s LCES is predicated on a structural framework that identifies four types of market environments within a full market cycle: two types of bull markets and two types of bear markets each characterized by momentum or valuation factors. Stralem uses this framework to identify and prepare for changing market environments in order to manage risk and opportunity within the portfolio structure, thereby offering the potential for growth with capital preservation in one, “long-only” product. Within our two unique sectors, Up Market Stocks and Down Market Stocks, the portfolio is further divided into five categories. The Up Market Sector comprises three categories of stocks that history has shown lead the market when it is rising: New Industries, New Products and Dominant Firms. The Down Market Sector is comprised of two categories of stocks that have historically preserved capital when the market declines: Low Ratio of Price/Cash Flow and High Dividend Yield. As we move through the market cycle, we adjust the portfolio structure so that we hold from 50% to 90% of our portfolio in Up Market stocks and 10% to 50% in Down Market stocks based on the balance between growth and capital preservation called for by the prevailing type of market environment. Category weightings are also adjusted within each Sector as we move through the cycle. Individual stock positions are equally weighted within each category. Cash is not used as a strategic investment but is maintained at approximately 5% for tactical investment purposes. 3 Portfolio Structure and Positioning As of November 1, 2013, the overall allocation stood at 65% Up Market/ 35% Down Market. Investment Outlook Global economic activity continues to be below normal. Third quarter 2013 U.S. real GDP growth has been projected to come in at 1.9%, with the consensus estimate for the full year at 1.6%. Projected growth for 2014 is a mere 2.6%. Employment growth in the U.S. remains weak with payroll additions struggling to break the 200k/month level and the labor force participation rate stubbornly holding around 63%. The housing market, supported by historically low mortgage rates, has been improving but remains vulnerable to “QE tapering” and the prospect of rising interest rates. After record-breaking refinancing activity, third quarter bank earnings reports have shown a steep decline in mortgage loan origination business and some leading indicators of home sales have weakened. The impact of all this on consumers’ perceived net wealth, consumer confidence and retail sales have not been positive and may help to explain Fed Chairman Bernanke’s reluctance to follow through on his initial “tapering” talk. Investors also have to concern themselves with the continuing impact of multiple U.S. policy sagas which unfolded throughout the course of the year: the “fiscal cliff” and sequester drama at the end of calendar 2012; naming a successor to Fed Chairman Ben Bernanke; the NSA spying scandal that grew from the leaks of Edward Snowden; Bernanke’s tightrope walk regarding QE policy; and ongoing issues with the implementation of the Affordable Care Act. The situation in the rest of the world is even weaker and likely to remain so. European growth is meager but at least seems to be stabilizing. Eurozone real GDP growth is predicted to come in at negative 0.3% for 2013 and a positive 1.0% for 2014. Germany continues to anchor Eurozone growth and talk of easier “comps” has fueled a rekindling of interest in European stocks. However, the fact remains that growth is still uncertain. There remains an overhang of excessive debt; the burden of adjustment continues to be entirely shouldered by the peripheral EU countries. Furthermore, any momentum for substantive, structural change seems to be fading. Japan, which has managed to produce two consecutive quarters of real GDP growth, is nonetheless projected to grow only 1.9% for the full year 2013 and 1.6% for 2014 – and the hard work of structural reform, the so-called “third arrow” of Prime Minister Shinzo Abe’s reforms, has not even gotten off the ground yet. Among the emerging countries, where economic growth generally remains higher than in the developed world, several key countries such as India, Brazil and Russia have bumped up against their own cyclical slowdowns exacerbated by some homegrown structural impediments. Despite the lackluster global economic growth backdrop, nothing seems to be derailing the U.S. stock market’s relentless advance. Easy global monetary policy appears to still have the upper hand in driving the U.S. stock market—and it appears likely to continue. Fed Chairman Bernanke has, for now, backed off his tapering promises. There is speculation that the European Central Bank may lower rates, implement another Long-Term Refinancing Operation, or even act on previous QE “verbal interventions,” 4 as the latest round of CPI and PPI figures are showing a sharp tick downward towards deflationary territory. And of course, Japan is in the midst of its bold plan of doubling its monetary base in two years. Valuation multiples are above average and seem stretched, especially in light of the slowing earnings growth. While 79% of the S&P 500 companies to report third quarter earnings either met or beat consensus, the fundamental underpinnings of these earnings results tell a different story. Revenues, on average, were up 3.3% and earnings advanced only 5%— growth rates that hardly seem supportive of a stock market up over 25% year-to-date. The trailing 12-month P/E of the S&P 500 has expanded 19% to 16.7x over the course of the fiscal year driving much of the Benchmark’s return. The Shiller 10-year Cyclically-Adjusted P/E ratio has expanded 13% to a heady 24.4x, a level that is 25% above the 50-year average of 19.6x. While we acknowledge that further gains are possible as the grand global monetary policy experiment continues, the fundamental condition that triggered the Great Recession— an extreme excess of aggregate debt— is still present and has not been corrected. What’s more, the challenges facing corporations today are a bit larger than even one-year ago. Suddenly foreign exchange is no longer a tail-wind, but rather has clipped revenue and earnings growth by 2-3% for most multinationals – even those with robust hedging programs. In addition, locating incremental cost savings and efficiency gains after multiple years of layoffs and consolidations is getting harder and harder – slowing the margin expansion (already near all-time highs) parade. And lastly, share buybacks, which have provided a steady source of earnings growth for a number of years, are showing the effects of diminishing returns. All these factors have proven to be very challenging for many of the S&P 500 companies – particularly those with more global exposure. As revenue growth becomes more challenging and many of the earnings levers are tapped out, we are beginning to see companies buckle and struggle to meet lowered earnings expectations for the first time in the past few years. The companies that indeed failed to achieve their guidance were treated rather harshly by investors – especially those with lofty multiples. It is our belief that despite all the global monetary easing supporting markets, the rising tide will no longer lift all the boats. This earnings season has begun to expose certain underachieving companies and we expect a bifurcation to begin to develop between companies able to navigate this challenging global environment and those that cannot. This return to earnings and fundamental discipline as opposed to blind multiple expansion should, in our view, benefit intensive earnings and research driven managers like Stralem. Performance Attribution Broadly, the 35% allocation of the LCES Strategy portfolio to Down Market sector stocks was the main driver of relative underperformance, only partially offset by relative outperformance of the Up Market sector stocks. The High Yield category accounted for most of the Down Market sector’s relative underperformance, with the Low Price to Cash Flow category a secondary negative driver. Talk of “tapering” of the Fed’s pace of bond purchases in May disproportionally hit higher-yielding defensive sectors, particularly Utilities, weighing on the High Yield category’s relative performance for the year. Southern Company (-7.7%), Merck (+2.6%) and PPL Corp (+8.7%) were the main drivers of the category’s underperformance. 5 Within the Low Price to Cash Flow category, our integrated major oil and gas companies did not keep pace with some of the smaller pure-play E&P companies. Chevron and Exxon’s geographically-diverse basin exposure did not permit them to benefit as much from the fast-growing liquids production rates in North America (from the continued oil-shale fracking revolution). In addition, the narrowing spread between Brent crude and West Texas Intermediate crude hurt our companies’ refining operations, as refining spreads contracted from their historically-high levels. On the positive side, the New Products category within the Up Market sector accounted for most of the Up Market’s outperformance driven by exceptional returns from Celgene (+102.1%), Thermo Fisher Scientific (+61.2%) and AbbVie (+74.9%), respectively. The New Industries category within the Up Market sector was a secondary driver helped by solid performances from Google (+36.7%) and Cisco Systems (+35.5%). Of even more significance was the absence from the portfolio of Apple which suffered a -10.1% return. Purchases and Sales During the Fund’s fiscal year ended October 31, 2013, Intel (INTC), Caterpillar (CAT), NextEra Energy (NEE) and AbbVie (ABBV), were sold and Google (GOOG), Visa (V), Disney (DIS) and Amgen (AMGN) were bought. In addition, Phillip Morris International (PM) was shifted from the Dominant Companies category within the Up Market Sector to the High Yield category within the Down Market sector. At the end of January, we sold Intel from the New Industries category and replaced it with Google. Intel was sold primarily due to the fact that its “relative growth valuation” (RGV) dipped below an acceptable level. The steeper-than-expected deceleration in global PC sales resulted in a steep drop in forward earnings which meant that Intel no longer met our requirements for earnings growth per unit of valuation. As the dominant company not only in search, but also in display and video advertising, both on the desktop and on mobile devices, Google offers the opportunity to take advantage of the secular shift of advertising dollars away from TV and print to online – where it is much more targeted, measurable and effective. The company remains the dominant global search engine, mobile operating system (Android) and video platform (YouTube) that should continue to expand its dominance in all of these fast growing fields. Google’s corporate culture is one of constant innovative and experimentation enabling it to explore new ideas that may become the “next big thing” – whether that is driverless cars, broadband via hot-air balloons, or geothermal driven data centers. During the month of April, Caterpillar was replaced in the Dominant Companies category by Visa. Caterpillar was sold in anticipation of a steep and protracted decline in global mining capital expenditures as a result of the end of the super-cycle for base metal commodities – the highest margin portion of its business. We believed this slowdown had not been accurately reflected either in company guidance or Wall Street estimates and was likely to eventually result in earnings reductions and downgrades. The sale proved justified when the company was ultimately forced to reduce its earnings guidance – three times. Visa was purchased to gain exposure to the global secular theme of consumer payments shifting from cash to credit and debit cards. As the largest and most dominant global payment processing network, Visa is incredibly well positioned to grow globally as technology enabled more and better ways to purchase and transfer funds than through 6 paper currency. As the world transitions to more e-commerce, e-payments and mobile wallets, Visa, in our view, should continue to capture the largest share without having to partner with any particular solution in any particular geography. Visa’s role in the global electronic payments market is to facilitate and connect merchants with financial institutions, in order to approve financial transactions. The advantage lies in the brand and the scale and scope of the network. Visa is akin to a riskless toll collector. In early August, NextEra Energy was sold from the High Yield Category within the Down Market Sector and replaced with Philip Morris International (PM) which was shifted from the Dominant Company category within the Up Market to the High Yield category within the Down Market. PM was replaced by The Walt Disney Company in the Dominant Company category within the Up Market. NextEra had significantly outperformed the broader Utilities sector as well as the S&P 500 over the almost 14-month holding period. We were concerned by whether the company’s slate of contracted renewables projects justified the multiple expansion. Moreover, the gain in the company’s stock price also caused its dividend yield to dip below the level we seek for High Yield category positions. Phillip Morris International was shifted to the High Yield category from the Dominant Company category based on the strength of its dividend yield, its robust cash flow, the price inelasticity of demand for cigarettes, and the resilient nature of the tobacco industry. Walt Disney replaced Philip Morris International as a Dominant Company based on the superior bargaining power and unique content of the company’s media networks (particularly ESPN and Disney Channel), the movie studio’s strategy of pursuing lower risk, higher-success-rate films within the powerful Pixar, Marvel and Star Wars franchises, the virtuous circle of revenue-generating consumer product opportunities from these same franchises, the construction of Shanghai Disneyland (expected to open in 2015), the expansion of the ultra-successful Disney cruise ships, and a variety of technology investments at the parks and resorts designed to improve the customer experience while increasing spending and profit. Media companies and, more specifically, those with branded content like Disney also fit well into our thesis with respect to the growing middle class in Emerging Markets. These “new” consumers want to go to amusement parks and theaters and demand for all things Disney seems insatiable. In September, AbbVie (ABBV) was sold from the New Products category within the Up Market, replaced by Amgen. We sold AbbVie due to the mature profile of the company’s main revenue-generating biologic drug, Humira which loses patent protection in 2016. Amgen, also a bio-pharmaceutical company with a mature profile, has a more diversified stable of drugs and in our view, has materially improved its future revenue-generating opportunities with the recently-announced acquisition of Onyx Pharmaceuticals and that company’s main multiple myeloma drug, Kyprolis. Conclusion We continue to invest in what are, in our view, high-quality, U.S. large cap companies that have the wherewithal to not only survive but also to thrive in this type of difficult global economic environment. In our opinion, these companies are much more capable of tapping into the structurally higher growth rates in emerging countries, while remaining tethered to the largest economy in the world – the U.S. They generally have larger market capitalizations, are “household names,” with strong brands, diversified 7 business segments and product offerings, have the ability to finance most of their capital needs internally but also have unfettered access to capital markets, have the heft to extract favorable terms from suppliers, and have the balance sheets to keep capital expenditures and R&D spending uninterrupted, while growing incrementally through strategic acquisitions. Moreover they do so in a reliable U.S. market framework which is large and relatively transparent with U.S. companies that have a culture of innovation and focus on operational excellence. These companies are not only likely to survive an extended period of sub-par growth but also to emerge stronger than their competitors once more normalized levels of growth resume. In our view, these companies provide the best risk/reward balance in the current market environment where multiples have continued to expand. Stralem prides itself on constructing a single portfolio that seeks to participate in the market upside while preserving capital on the down side so as to deliver reduced volatility and superior capital growth over time. Despite occasionally trailing the Benchmark, we firmly believe that focusing not only on capital growth but also on capital preservation is the best method of achieving long term wealth creation. Since the onset of Quantitative Easing in March 2009, market declines have been scarce. In fact, calendar year 2011 (+2.1%), was the only one of the past 5 years (through October 2013) to produce a return of less than +15%. While these results are beneficial for equity investors, we are mindful of the fact that they stand well-above historical averages giving us further cause to maintain our focus on capital preservation. Market corrections – both large and small – happen, and they typically occur when least expected. At Stralem, even at the cost of sometimes trailing the Benchmark, we will remain steadfast in our discipline and patient in our approach – continuing to maintain an allocation to downside protection while seeking high quality companies that meet our criteria for growth and valuation. A return to fundamental investing unencumbered by artificially low interest rates and very loose monetary policy should, in our view, amply reward such discipline. Please do not hesitate to contact us with any questions. Sincerely, Andrea Baumann Lustig President, Stralem Equity Fund This report reflects our views and opinions as of the date of this letter. These views are subject to change at any time based upon market or other conditions. It was prepared for the information of the Fund’s shareholders. It is not authorized for distribution to prospective investors in the Fund unless it is preceded or accompanied by a current prospectus which describes the Fund’s objectives, risks, policies, expenses and other important information. Investors are advised to read the prospectus carefully before investing. 8 STRALEM EQUITY FUND PORTFOLIO INFORMATION October 31, 2013 (Unaudited) As of October 31, 2012 As of October 31, 2013 Market Value % of Total Investments Market Value % of Total Investments UP MARKET NEW PRODUCTS $ 7.9% $ 7.5% NEW INDUSTRIES 11.6% 12.9% DOMINANT COMPANIES 43.6% 45.3% DOWN MARKET LOW PRICE TO CASH FLOW 8.2% 8.0% HIGH YIELD 25.6% 24.0% MONEY MARKET 3.1% 2.3% $ 100.0% $ 100.0% 9 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS October 31, 2013 Shares Common Stocks — 97.4% Value Consumer Discretionary — 7.2% Hotels, Restaurants & Leisure — 3.4% McDonald’s Corp. $ Media — 3.8% Walt Disney Co. (The) Consumer Staples — 6.7% Beverages — 3.5% Coca-Cola Co. (The) Tobacco — 3.2% Philip Morris International, Inc. Energy — 11.3% Energy Equipment & Services — 3.4% Schlumberger Ltd. Oil, Gas & Consumable Fuels — 7.9% Chevron Corp. Exxon Mobil Corp. Health Care — 14.4% Biotechnology — 3.5% Amgen, Inc. Celgene Corp. (a) Health Care Equipment & Supplies — 1.4% Abbott Laboratories Life Sciences Tools & Services — 2.6% Thermo Fisher Scientific, Inc. Pharmaceuticals — 6.9% Merck & Co., Inc. Pfizer, Inc. Industrials — 17.7% Aerospace & Defense — 3.3% United Technologies Corp. Air Freight & Logistics — 3.7% FedEx Corp. See notes to financial statements. 10 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 97.4% (Continued) Value Industrials — 17.7% (Continued) Electrical Equipment — 3.7% Eaton Corp. plc $ Industrial Conglomerates — 7.0% Danaher Corp. General Electric Co. Information Technology — 19.7% Communications Equipment — 4.8% Cisco Systems, Inc. QUALCOMM, Inc. Internet Software & Services — 3.1% Google, Inc. - Class A (a) IT Services — 6.8% International Business Machines Corp. Visa, Inc. Software — 5.0% Microsoft Corp. Oracle Corp. Materials — 6.7% Chemicals — 6.7% Dow Chemical Co. (The) E.I. du Pont de Nemours and Co. Telecommunication Services — 3.5% Diversified Telecommunication Services — 3.5% AT&T, Inc. Utilities — 10.2% Electric Utilities — 6.6% PPL Corp. Southern Co. (The) Multi-Utilities — 3.6% Dominion Resources, Inc. Total Common Stocks (Cost $267,809,851) $ See notes to financial statements. 11 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Money Market Funds — 2.3% Value Dreyfus Government Cash Management Money Market Fund - Class I, 0.01% * $ Dreyfus Treasury Prime Cash Management Fund - Class I, 0.00% * Total Money Market Funds (Cost $8,651,434) $ Total Investments at Value — 99.7% (Cost $276,461,285) $ Other Assets in Excess of Liabilities — 0.3% Net Assets — 100.0% $ (a) Non-income producing. * Rate shown is the 7-day effective yield at October 31, 2013. See notes to financial statements. 12 STRALEM EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES October 31, 2013 ASSETS Investments, at value (Notes 1 and 2) (Cost $276,461,285) $ Cash Dividends receivable Receivable for capital shares sold Other Total Assets LIABILITIES Payable to Investment Adviser (Note 3) Payable to administrator (Note 3) Accrued Trustees’ fees (Note 3) Payable for capital shares redeemed Accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed net investment income Undistributed net realized gain from securities transactions Net unrealized appreciation Net Assets $ NET ASSET VALUE PER SHARE: INSTITUTIONAL CLASS Net assets applicable to Institutional Class $ Institutional Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ ADVISER CLASS Net assets applicable to Adviser Class $ Adviser Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ (a) Redemption price varies based on length of time held (Note 1). See notes to financial statements. 13 STRALEM EQUITY FUND STATEMENT OF OPERATIONS For the Year Ended October 31, 2013 INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Legal fees Auditing fees Trustees’ fees and expenses (Note 3) Registration and filing fees, Common Registration fees, Institutional Class Registration fees, Adviser Class Transfer agent fees, Institutional Class (Note 3) Transfer agent fees, Adviser Class (Note 3) Distribution fees, Adviser Class (Note 3) Postage and supplies Insurance Bank service fees Printing Other Total Expenses Advisory fee reductions and expense reimbursements (Note 3): Common ) Institutional Class ) Adviser Class ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from securities transactions Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 14 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended October 31, Year Ended October 31, OPERATIONS Net investment income $ $ Net realized gain from securities transactions Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS (Note 4) Investment income, Institutional Class ) ) Investment income, Adviser Class ) ) Realized gain, Institutional Class ) — Realized gain, Adviser Class ) — Decrease in net assets from distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Institutional Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions Proceeds from redemption fees (Note 1) Payments for shares redeemed ) ) Net (decrease) increase in Institutional Class net assets from capital share transactions ) Adviser Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in Adviser Class net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ See notes to financial statements. 15 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Year Ended October 31, Year Ended October 31, 2012* CAPITAL SHARE ACTIVITY Institutional Class Shares sold Shares reinvested Shares redeemed ) ) Net (decrease) increase in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year Adviser Class Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year * Amounts reflect the 10:1 stock split effective February 22, 2013 (Note 1). See notes to financial statements. 16 STRALEM EQUITY FUND - INSTITUTIONAL CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each year)(a) Year Ended October 31, Net asset value, beginning of year $ Income from investment operations: Net investment income Net gain on securities Total from investment operations Less distributions: Dividends from net investment income ) ) ) — ) Dividends from net realized gain ) — Total distributions ) ) ) — ) Proceeds from redemption fees collected (Note 1) (b) (b) (b) (b) — Net asset value, end of year $ Total return (c) 22.97% 9.06% 9.47% 12.62% 8.46% Ratios/supplemental data: Net assets, end of year (000’s) $ Ratio of net expenses to average net assets 0.98% (d) 0.98% (d) 0.98% (d) 1.05% (d) 1.73% (e) Ratio of net investment income to average net assets 1.61% 1.68% 1.43% 1.44% 1.21% Portfolio turnover rate 14% 20% 28% 21% 21% (a) Per share amounts reflect the 10:1 stock split effective February 22, 2013 (Note 1). (b) Amount rounds to less than $0.01 per share. (c) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (d) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 1.09%, 1.14%, 1.26% and 1.47% for the years ended October 31, 2013, 2012, 2011 and 2010, respectively (Note 3). (e) Absent investment advisory fees voluntarily waived by the Investment Adviser, the ratio of expenses to average net assets would have been 1.76% for the year ended October 31, 2009. See notes to financial statements. 17 STRALEM EQUITY FUND - ADVISER CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each period)(a) Year ended October 31, Period Ended October 31, 2010 (b) Net asset value, beginning of period $ Income from investment operations: Net investment income Net gain on securities Total from investment operations Less distributions: Dividends from net investment income ) ) ) — Dividends from net realized gain ) — — — Total distributions ) ) ) — Proceeds from redemption fees collected (Note 1) — — — (c) Net asset value, end of period $ Total return (d) 22.66% 8.80% 9.20% 7.17% (e) Ratios/supplemental data: Net assets, end of period (000’s) $ Ratio of net expenses to average net assets (g) 1.23% 1.23% 1.23% 1.24% (f) Ratio of net investment income to average net assets 1.36% 1.46% 1.19% 1.18% (f) Portfolio turnover rate 14% 20% 28% 21% (a) Per share amounts reflect the 10:1 stock split effective February 22, 2013 (Note 1). (b) Represents the period from the commencement of operations (November 13, 2009) through October 31, 2010. (c) Amount rounds to less than $0.01 per share. (d) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (e) Not annualized. (f) Annualized. (g) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 1.76%, 1.84%, 2.03% and 2.64%(f) for the years ended October 31, 2013, 2012 and 2011 and the period ended October 31, 2010, respectively (Note 3). See notes to financial statements. 18 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS October 31, 2013 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Stralem Equity Fund (the “Fund”) is a non-diversified series of Stralem Fund (the “Trust”), a Delaware statutory trust reorganized on April 30, 1999 with authority to issue an unlimited number of shares (par value $0.01) of beneficial interest. The Trust is an open-end management investment company registered under the Investment Company Act of 1940. The Fund’s investment objective is long-term capital appreciation. The Fund’s two classes of shares, the Institutional Class and the Adviser Class, represent interests in the same portfolio of securities and have the same rights, but differ primarily in the expenses to which they are subject and have differing investment minimums. The Adviser Class shares are subject to a distribution (Rule 12b-1) fee of 0.25% per annum of the Fund’s average daily net assets attributable to Adviser Class shares and require a $1,000 initial investment, whereas the Institutional Class shares are not subject to distribution (Rule 12b-1) fees and require a $250,000 initial investment. The Institutional Class commenced operations on January 18, 2000 and the Adviser Class commenced operations on November 13, 2009. Investment valuation: Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the above fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement. The Fund’s portfolio securities are valued as of close of business of the regular session of trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m., Eastern time). Securities which are traded on stock exchanges are valued at the closing price on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price. Securities quoted by NASDAQ are valued at the NASDAQ Official Closing 19 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) Price. Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise, at the last quoted bid price. Investments in money market funds are valued at net asset value. Securities without a readily available price quotation may be priced at fair value as determined in good faith by the management of the Trust. Fair value pricing would be utilized in instances when prices of individual portfolio securities are “not readily available,” the market for a security is not active or when there is an occurrence of a “significant event” that occurs after market closings but before the Fund’s net asset value is determined. Such fair value pricing is determined according to procedures adopted by the Board of Trustees. Investment transactions and income: Security transactions are accounted for on the trade date. Realized gains and losses on sales of investments are calculated on a specific identification basis. Dividend income is recorded on the ex-dividend date, and interest income is recognized on the accrual basis. Share valuation and redemption fees: The net asset value per share of each class of the Fund is calculated as of the close of regular trading on the NYSE (normally 4:00 pm, Eastern time) on each day the NYSE is open for business by dividing the total value of the assets attributable to that class, less liabilities attributable to that class, by the number of shares of that class outstanding. The offering price and redemption price per share of each class of the Fund is equal to the net asset value per share of each class, except that shares of each class are subject to a redemption fee of 1%, payable to the applicable class, if shares are redeemed within 60 days of purchase. During the years ended October 31, 2013 and October 31, 2012, proceeds from redemption fees totaled $781 and $1,632, respectively, for the Institutional Class. There were no redemption fees collected by the Adviser Class during the years ended October 31, 2013 and October 31, 2012. Stock split: On December 12, 2012, the Board of Trustees of the Trust approved a ten-for-one stock split for both the Institutional Class and the Adviser Class shares. The stock split was effective February 22, 2013. All references to share and per share amounts in these financial statements have been retroactively adjusted to reflect the ten-for-one stock split for all periods presented. Allocation between classes: Investment income earned, realized capital gains and losses, and unrealized appreciation and depreciation are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Class specific expenses are charged directly to the class incurring the expense. Common expenses which are not attributable to a specific class are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. 20 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) Taxes: The Fund’s policy is to comply with the special provisions of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. As provided therein, in any fiscal year in which the Fund so qualifies and distributes at least 90% of its taxable net income, the Fund (but not the shareholders) will be relieved of federal income tax on the income distributed. In order to avoid imposition of a federal excise tax applicable to regulated investment companies, the Fund must declare as dividends in each calendar year at least 98% of its net investment income (earned during the calendar year) and 98.2% of its net realized capital gains (earned during the twelve months ended October 31) plus undistributed amounts from prior years. The Fund recognizes the tax benefits or expenses of uncertain tax positions only when the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has reviewed the Fund’s tax positions for all open tax years (tax years ended October 31, 2010 through October 31, 2013) and concluded that no provision for unrecognized tax benefits or expenses is required in these financial statements. Use of estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 2. FAIR VALUE MEASUREMENT The following is a summary of the inputs used to value the Fund’s investments by security type, as of October 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
